People v Junious (2021 NY Slip Op 07027)





People v Junious


2021 NY Slip Op 07027


Decided on December 16, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 16, 2021

110732
[*1]The People of the State of New York, Respondent,
vMalquan Junious, Appellant.

Calendar Date:November 12, 2021

Before:Egan Jr., J.P., Lynch, Aarons, Pritzker and Reynolds Fitzgerald, JJ.

Clea Weiss, Ithaca, for appellant.
Weeden A. Wetmore, District Attorney, Elmira (William D.VanDelinder of counsel), for respondent.

Appeal from a judgment of the County Court of Chemung County (Rich Jr., J.), rendered September 5, 2018, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant was charged by indictment with promoting prison contraband in the first degree for possessing a weapon while serving a prison sentence (see People v Junious, 145 AD3d 1606 [2016], lv denied 29 NY3d 1033 [2017]). Pursuant to a plea agreement, he pleaded guilty to the reduced charge of attempted promoting prison contraband in the first degree. County Court sentenced him, as a second felony offender, to the agreed-upon term of 1½ to 3 years in prison, to run consecutively to the sentence that he was then serving. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the basis that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Consequently, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Egan Jr., J.P., Lynch, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.